NO. 07-10-0026-CR
	
	IN THE COURT OF APPEALS

	FOR THE SEVENTH DISTRICT OF TEXAS

	AT AMARILLO

	PANEL B

	FEBRUARY 23, 2010
	______________________________

	ALFRED JOHN MCDONALD,

		Appellant

	v.

	THE STATE OF TEXAS, 

		Appellee

                       ________________________________

	FROM THE COUNTY CRIMINAL COURT NO. 1 OF DENTON COUNTY;

	NO. 2009-02848-A; HON. JIM CROUCH, PRESIDING
	_______________________________
	
	ON ABATEMENT AND REMAND
	_______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
Appellant appeals from his conviction for assault.  The clerks record was filed on January 25, 2010.  The reporters record has not been filed.  An extension motion was filed by the reporter on February 16, 2010, representing that appellant has not paid or made arrangements to pay for the reporter's record.

Accordingly, we abate this appeal and remand the cause to the County Criminal Court of Denton County (trial court) for further proceedings.  Upon remand, the trial court shall immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to determine the following:
1.  whether appellant desires to prosecute the appeal; 
    	2.  whether appellant is indigent; and, if so,
3.  whether the appellant is entitled to a free appellate record due to his indigency. 

The trial court shall cause the hearing to be transcribed.  So too shall it 1) execute findings of fact and conclusions of law addressing the foregoing issues, 2) cause to be developed a supplemental clerks record containing its findings of fact and conclusions of law and all orders it may issue as a result of its hearing in this matter, and 3) cause to be developed a reporters record transcribing the evidence and arguments presented at the aforementioned hearing, if any.  Additionally, the district court shall then file the supplemental records and reporters records transcribing the hearing with the clerk of this court on or before March 25, 2010.  Should further time be needed by the trial court to perform these tasks, then same must be requested before March 25, 2010.
It is so ordered.
Per Curiam
Do not publish.